DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-6, 9-16, 18-20 and  23-29 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 06/06/2022.
The application has been amended as follows:
In the Claims:
1.	(Currently Amended)	A system resuming a remote desktop accessed by a networked client device comprising:
	a control system accepting login data from a user input to a networked client device;
	a remote server that allows a stored desktop to be accessed by the networked client device when the control system validates the login data from the user input; and
	wherein the control system suspends the desktop when the user is inactive in operating the client device; 
wherein the control system is operable to activate the desktop for the networked client device a predetermined time period before wherein the predicted start time is based on login data from past logins by the user on one or more client devices; and
wherein the control system is operative to suspend the desktop after a logoff from the client device outside of a normal active time window, wherein the normal active time window is determined based on past logins.

2.	(Original)	The system of claim 1, wherein the control system accepts login data from an agent running on the desktop.

3.	(Canceled)	 

4.	(Original)	The system of claim 1, wherein the predicted start time is determined by machine learning.

5.	(Original)	The system of claim 1, wherein the control system builds a desktop use profile for the user based on past logins.

6.	(Original)	The system of claim 1, wherein the computer system includes a plurality of users and a plurality of client devices, and wherein the control system predicts a start time for each of the plurality of users.

7.	(Canceled)	

8.	(Canceled)	 

9.	(Currently Amended)	The system of claim 1 [7], wherein the control system is operative to keep the desktop activated if the logoff is within the normal active time window. 

10.	(Original)	The system of claim 1, wherein the control system updates the predicted start on a periodic basis based on times of logins.

11.	(Original)	The system of claim 1, wherein the control system and the remote server are executed on one of a cloud hosting system or a data center.

12.	(Original)	The system of claim 1, wherein the desktop is one of a persistent desktop or a non-persistent desktop.

13.	(Original)	The system of claim 1, wherein the networked client device includes a client application to access the desktop.

14.	(Original)	The system of claim 1, wherein the desktop is a Remote Desktop Session Host (RDSH) session.

15.	(Original)	The system of claim 14, wherein the activation includes activating another remote server based on the predicted start time.

16.	(Currently Amended)	A method of activating a desktop on an idle client device operating a client application in a network system, the method comprising:
	accepting login data from a user input to the client device via a control system;
	validating the login data from the user;
	allowing access to a desktop on a remote server to the networked client device from over the network;
	suspending the desktop when the user is inactive in operating the client device; 
activating the desktop for the networked client device a predetermined time period before a ; and
suspending the desktop after a logoff from the client device outside of a normal active time window, wherein the normal active time window is determined based on past logins.

17.	(Canceled)	 

18.	(Original)	The method of claim 16, wherein the predicted start time is determined by machine learning.

19.	(Original)	The method of claim 16, further comprising building a desktop use profile for the user via the control system.

20.	(Original)	The method of claim 16, wherein the network system includes a plurality of users and a plurality of client devices, and wherein a start time is predicted for each of the plurality of users.

21.	(Canceled)	

22.	(Canceled)	 

23.	(Currently Amended)	The method of claim 16 

24.	(Original)	The method of claim 16, wherein the desktop includes a data collection agent that collects the times of the login of the user.

25.	(Original)	The method of claim 16, further comprising updating the predicted start time on a periodic basis based on times of logins.

26.	(Original)	The method of claim 16, wherein the desktop is one of a persistent desktop or a non-persistent desktop.

27.	(Original)	The method of claim 16, wherein the desktop is a Remote Desktop Session Host (RDSH) session.

28.	(Original)	The method of claim 27, further comprising activating another remote server based on the predicted start time.

29.	(Currently Amended)	A system that determines a time to activate a desktop for a networked client device, the system comprising:
	an access control system accepting login data from a user input to the networked client device;
	a remote server storing a desktop that is accessed by the networked client device when the control system validates the login data from the user input; 
	wherein the control system is operable to determine a predicted start time associated with the user, wherein the predicted start time is based on login data from past logins by the user on networked client devices, and 
wherein the control system is operable to determine a time to suspend the desktop after a logoff from the client device outside of a normal active time window, wherein the normal active time window is determined based on past logins.	 

Allowable Subject Matter
Claims 1, 2, 4-6, 9-16, 18-20 and  23-29 are pending.
Reason for allowance
The invention defined in claims 1, 16 and 29 are not suggested by the prior art of record. 
The prior art of record (in particular, Ulatoski; JeffreyUS-20170344392-A1, Movassaghi; Safa US-20130007465-A1, Verma; Varun US-10122828-B1, Deore; Charansing US-20200034169-A1, Zhang; Yao US-20200125419-A1, Ozerov; Denis US-10848568-B1, Innes; Andrew US-10841316-B2, Schmidt; Jens US-20170201588-A1, Werth; Ted US-20130103973-A1, HEGDAL; GURURAJA US-20180165163-A1 and Vladimirskiy; Vadim US-20180295033-A1) singly or in combination does not disclose, with respect to independent claim 1 “wherein the control system suspends the desktop when the user is inactive in operating the client device;
wherein the control system is operable to activate the desktop for the networked client device a predetermined time period before a predicted start time, wherein the predicted start time is based on login data from past logins by the user on one or more client devices; and
wherein the control system is operative to suspend the desktop after a logoff from the client device outside of a normal active time window, wherein the normal active time window is determined based on past logins.” in combination with the other claimed features as a whole.
with respect to independent claim 16 “suspending the desktop when the user is inactive in operating the client device; 
activating the desktop for the networked client device a predetermined time period before a predicted start time, wherein the predicted start time is based on login data from past logins by the user on one or more client devices; 
suspending the desktop after a logoff from the client device outside of a normal active time window, wherein the normal active time window is determined based on past logins.” in combination with the other claimed features as a whole. And, with respect to independent claim 29 “wherein the control system is operable to determine a predicted start time associated with the user, wherein the predicted start time is based on login data from past logins by the user on networked client devices, and 
wherein the control system is operable to determine a time to suspend the desktop after a logoff from the client device outside of a normal active time window, wherein the normal active time window is determined based on past logins.” in combination with the other claimed features as a whole.	 
Therefore independent claims 1, 16 and 29 are allowed.
Dependent claims 2, 4-6, 9-15, 18-20 and  23-28 are also allowed based on their dependencies on independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493